                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Richard Thompson,                                 Case No. 1:18cv1938

                               Plaintiff,
                -vs-                               JUDGE PAMELA A. BARKER


 Andrew Saul,
 Commissioner of Social                            MEMORANDUM OPINION AND
 Security,                                         ORDER

                               Defendant


       On August 6, 2019, the Court issued a Memorandum Opinion & Order vacating and

remanding the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four.

(Doc. No. 15, 16.) On October 30, 2019, the parties filed a Joint Stipulation to Award EAJA Fees in

the total amount of $3,450.00. (Doc. No. 17.)

       Plaintiff is hereby awarded EAJA fees in the total stipulated amount of $3,450.00. This award

will fully satisfy any and all Plaintiff's claims for fees, costs, and expenses under 28 U.S.C. § 2412,

that may be payable in this case. Any fees paid belong to Plaintiff and can be offset to satisfy any

pre-existing debt that Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff,

560 U.S 586 (2010). After the Court enters this award, if counsel for the parties can verify that

Plaintiff owes no pre-existing debts to the United States that are subject to offset, Defendant will

direct that the award be made payable to Plaintiff’s attorney pursuant to the attorney’s fee assignment
duly signed by Plaintiff and her counsel. 1 Defendant will direct the Treasury Department to mail any

check in this matter to the business address of Plaintiff’s counsel.

        IT IS SO ORDERED.




                                                                s/Pamela A. Barker
                                                               PAMELA A. BARKER
Date: October 30, 2019                                         U. S. DISTRICT JUDGE




1
 The Court notes that the Transcript filed in this case contains a Social Security Attorney Fee Agreement dated March 7,
2017. (Doc. No. 9 at Tr. 114.) Therein, Plaintiff consents to have all EAJA fees paid to his attorneys. (Id.)
                                                           2
